Citation Nr: 1741452	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher rating for bilateral hearing loss, evaluated as noncompensable prior to June 28, 2016, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his friends, Ms. J.C., and Ms. A.B.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July1956 to April 1960.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from May and July 2010, August 2011, and January 2012, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The May 2010 rating decision denied service connection for hypertension.  The July 2010 decision denied service connection for depression.  The August 2011 rating decision denied a compensable rating for bilateral hearing loss, and the January 2012 rating decision denied service connection for vertigo and continued the compensable rating for bilateral hearing loss.

In April 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

In a May 2016 decision, the Board dismissed the Veteran's claim of service connection for hypertension and reopened his previously denied claims of service connection for depression (now claimed as an acquired psychiatric disorder including depression and PTSD), and vertigo.  The Board remanded the reopened claims of service connection for vertigo and an acquired psychiatric disorder, and the claim for a compensable rating for bilateral hearing loss, to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

A March 2017 rating decision granted service connection for benign paroxysmal positional vertigo, which represents a full grant of the benefits sought as to this matter.  The decision also granted a 10 percent rating for bilateral hearing loss from June 28, 2016.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has current PTSD; other psychiatric disability, diagnosed as alcohol-induced mood disorder, is not shown to be related to a disease or injury during active service or proximately due to service-connected disability.

2.  Prior to June 28, 2016, the Veteran has had no worse than Level II hearing loss in the left ear and Level II hearing in the right ear.

3.  Since June 28, 2016, the Veteran has had no worse than Level VIII hearing in his left ear and Level II hearing in his right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, including depression and PTSD, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The schedular criteria for a compensable rating for bilateral hearing loss prior to June 28, 2016, and a rating in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in May 2010, June, September, and December 2011, and August 2013, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) cert. denied (U.S. Oct. 3, 2016).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured. 

The Veteran underwent VA examination regarding his hearing loss in June 2011, and the examination report is of record.

The purpose of the Board's May 2016 remand was to schedule the Veteran for VA examinations regarding his claims of service connection for a psychiatric disability and an increased rating for bilateral hearing loss and to obtain recent VA medical records.  There has been substantial compliance with this remand, as the Veteran was provided with VA examinations in June and July 2016, and VA medical records, dated to June 2016, were obtained.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The June 2011 VA examiner noted that the Veteran's hearing loss had no significant effects on his occupation or usual daily activities.  In August 2011, a VA audiologist noted the Veteran's report of difficulty hearing and understanding conversation in both ears (9/29/11 VBMS Medical Treatment Record Government Facility, page 9).  The June 2016 VA examiner reported that the Veteran's hearing loss did not impact ordinary conditions of daily life, including his ability to work.  The functional effects were thus described.

There is no indication that the claimed bilateral hearing loss disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination as to this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that mere passage of time not a basis for requiring of new examination).

The July 2016 VA medical opinion regarding the Veteran's service connection claim for a psychiatric disability is adequate for rating purposes, as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

In light of the above, the Board finds that the duties to notify and assist have been met.

II. Factual Background

A. Service Connection

Contentions

The Veteran asserts that he has a psychiatric disability due to his active military service.  He was exposed to several stressful events in service, including being within seven or eight miles of hostile action while serving as a gunner on the USS LOS ANGELES in the Formosa Straits, although no combat occurred.  See 4/14/16 VBMS Hearing Testimony, pages 3-5; 9/10/13 VBMS VA 21-0781 Statement in Support of Claim for PTSD.  He reported that a man jumped overboard but wore a life jacket and did not drown.  See Board hearing transcript at pages 6-7.  The Veteran said that a Marine was accidently shot.  Id. at 13.  At the end of his watch, while in Long Beach, California, he saw a white hat in the water that he reported, and then went on leave.  Id. at 7.  When he returned, he learned that a man was found drowned.  Additionally, while in the Philippines, an incident occurred in which a Filipino asked the Veteran to step outside and tried to get him into a dark area, but the Veteran did not go, although he feared he would be robbed or hurt.  Id. at 9.  The Veteran had nightmares and dreams of these incidents.  Id. at 11.

The Veteran has also suggested that he has a psychiatric disability due to service-connected disability.  Service connection is currently in effect for bilateral hearing loss, tinnitus, and benign paroxysmal positional vertigo.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service connected disease or injury  38 C F R § 3 310 (a) (2016).

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), that simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304 (f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1); see also 38 U.S.C.A. § 1154 (b) (2016).

Verification is also not required, in some cases, for stressors that are related to "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304 (f)(3).  In such cases, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. 

In relevant part, 38 U.S.C.A.§ 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that complaints of pain alone without an underlying disorder do not meet the current disability threshold).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (stating that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-59 (1990).




Facts

Service treatment records do not reflect complaints or diagnosis of, or treatment for, a psychiatric disorder.

The post-service medical evidence shows that, in March 1986, the Veteran was treated for acute gastritis secondary to alcohol abuse and was observed to be somewhat anxious and depressed (1/20/09 VBMS Medical Treatment Record Government Facility, pages 33, 43, 49).  He saw a psychologist and was noted to be mildly depressed with family problems.  Id. at 5.  By May 1986, the Veteran and his wife agreed that he was less depressed.  Id. at 1-2.

In March 1991, the Veteran was diagnosed with a single episode of major depression (11/23/04 VBMS VA 10-10 Forms, pages 1, 23).  He received subsequent treatment for depression in May 1991 (11/23/04 VBMS Medical Treatment Record Government Facility).

VA medical records show that, in March 2006, the Veteran had anxiety that he preferred to work out on his own (4/20/10 VBMS Medical Treatment Record Government Facility (2nd set), page 54).  December 2006 and October 2007 records show treatment for anxiety and that PTSD screens were negative.  Id. at 24, 31, 42, 45.  A positive depression screen was noted in October 2007.  Id. at 31.  Anxiety was among the Veteran's medical problems noted in December 2007.  Id. at 12.

A July 2008 VA primary care record includes an assessment of depression (4/20/10 VBMS Medical Treatment Record Government Facility (1st set), page 149).  An August 2009 VA mental health intake record reflects the Veteran's complaint of a recurrent depressed mood and nervousness for '"many [years] since in the military"'.  Id. at 45.  It was noted that depression was diagnosed in July 2008.  He was in a combat zone while in service in Formosa and found a serviceman dead floating in water while they were docked.  The Veteran denied any nightmares but had intrusive thoughts about incident.  The Axis I diagnosis in August 2009 was a depressive disorder, not otherwise specified (NOS).  Id. at page 47.  

VA medical records dated from 2010 to 2013 reflect treatment for depression and anxiety (4/20/10 VBMS Medical Treatment Record Government Facility (1st set), page 4); 6/15/11 VBMS Medical Treatment Records Government Facility, pages 9, 23, 33; 6/25/16 LCM (2nd set), pages 7, 109.

While hospitalized by VA for treatment of pneumonia in November 2012, the Veteran reported depression related to chronic left ear pain from an explosion in service (6/13/13 LCM CAPRI, pages 1-2, 41, 63-66).  He reported depression and a helpless feeling and was diagnosed with depression secondary to general medical condition 

A May 2013 VA outpatient mental health record, prepared by a nurse practitioner, includes the Veteran's report of having problems with anxiety for years (6/13/13 LCM CAPRI, page 7).  He had nightmares regarding military service, including the battleship he was on.  The Veteran had intrusive thoughts regarding finding a serviceman dead floating in water while they were docked.  Id. at 8.  He stated that he was in the combat zone while in military in Formosa.  The Axis I diagnoses were a depressive disorder, NOS, an anxiety disorder, NOS, and a need to rule out PTSD.  Id. at 10.  A PTSD screen was positive.  Id. at 13.

VA hospitalized the Veteran for psychiatric treatment in June 2013 (6/25/13 LCM CAPRI (1st set), pages 1-2).  He reported his impending divorce and that his son was hospitalized for mental health treatment.  Id. at 2.  The Veteran believed he had PTSD.  PTSD was diagnosed by an attending psychiatrist.  Id. at 7.

A June 2013 VA outpatient mental health record, prepared days after the Veteran's hospital release, reflects his report of his traumatic event, and that he said he reported being on a ship for 3 1/2 years in the Formosa Straits, according to the July 2016 VA examination report (7/7/16 VBMS C&P Exam, page 17).  He did not actually witness events but heard about a Marine killed on board, a comrade jumped overboard, and a "white hat" floating in the water.  The diagnoses were alcohol use disorder, depression, and PTSD.  

In September 2013, the Veteran reported that, in 1958, he was a gunner aboard the USS LOS ANGELES in the Pacific and that it was stressful to maintain and fire the guns that caused his nervousness (9/10/13 VBMS VA 21-0781 Statement in Support of Claim for PTSD).  

In September 2013, the RO issued a formal finding of a lack of information required to corroborate a stressor associated with the Veteran's claim for service connection for PTSD (9/17/13 VBMS VA Memo).

June and September 2014, February, June and September 2015, and January and June 2016, VA mental health medication management records include an assessment of PTSD rendered by a nurse practitioner (6/25/16 VBMS Medical Treatment Record Government Facility, pages 4,16, 21, 41, 48, 62, 68).

The July 2016 VA psychologist-examiner concluded that the Veteran did not meet the DSM-V diagnostic criteria for PTSD, and diagnosed him with a moderate alcohol use disorder, that included current remaining behavioral issues and current distress, and alcohol-induced depressive disorder in remission.  The examiner commented that the Veteran's history of more significant mood issues, in the context of family financial or other major life events, were now resolved and last occurred in the context of his last psychiatric hospitalization (that included a substance-induced mood component).

The examiner noted the Veteran's multiple chronic health disorders, including tinnitus and service-related hearing loss.  He had reports of normal reaction to all his health problems, including service and non-service connected issues, claimed or unclaimed.  As explained by the examiner, it was normal to have some reaction of an emotional nature at times or a low level chronically for anyone with problems such as the Veteran described.  The examiner found that the Veteran's reactions of his coping and reports of reactions to health issues were within normal limits.

The VA examiner stated that the Veteran's remaining clinically significant emotional and behavioral issues and impairment all related to his alcohol use disorder, that typically led to mood and other emotional disturbances either at times or chronically, interpersonal problems, social and/or occupational issues, and behavioral issues.  His alcohol-induced mood disorder seemed adequately controlled by medication, and remaining issues were subclinical or better attributed to alcohol use disorder alone.  

According to the examiner, the Veteran's bouts of depression historically all came in such circumstances as serious family problems, marital problems, financial problems, or divorce often accompanied by alcohol abuse.  There was not a diagnosis of that at this time as it was resolved and his symptoms were better attributed to alcohol use disorder and the subclinical remaining mood/irritation and related problems best explained by alcohol use disorder.

In reviewing the Veteran's medical records, the examiner noted that a September 2013 medical record in which the Veteran acknowledged drinking since age 14 and characterized his alcohol use as "problematic".  See 7/7/16 VBMS C&P Exam, page 8.  The Veteran said that he got "nervous" and would "go to sick bay" but, the examiner observed that he said this was not mental health related, and was sea sickness.  Id. at 9.  The Veteran denied mood and mental health problems in service but worried about his mother who was alone.  Other reports indicated possible excessive alcohol/abuse issues in service.  The examiner commented that the Veteran had no mental health treatment or reports suggestive of mental health issues on review of records.

The examiner stated that the Veteran's report of symptoms of mental health issues varied over time and it was not for many years after being seen in the mental health clinic in 1986 that he made any mention that they may be connected to a history of ear problems or tinnitus.  Id. at 20.  Until that time, financial/divorce/family and related problems typically related to increased problems in mood.  There was no evidence of report of any post trauma symptoms until 2009, and this report fluctuated somewhat in presentation over time.  The examiner noted that the Veteran was not diagnosed with PTSD until 2013, and there was evidence of alcohol use disorder, the extent was unclear from the records, except in 1986.  The examiner reiterated that the Veteran's alcohol use history starting as a teenager.  Id. at 27. 

The VA psychologist noted the Veteran reports of being in the Taiwan Straits during a time of hostility between Taiwan and China with active combat/missiles or other firing between China and Taiwan, or by China or Taiwan against any U.S. ship during the time the Veteran's ship was there although there was a show of support by U.S. Navy ships in 1958.  The Veteran stated that he never saw any actual hostilities when his ship was in that area though they were aware of the tensions.

The Veteran reported several stressors, including, first, that his brother was murdered in 1964 and he went all to pieces, that the examiner found met the Criteria A (adequate to support a diagnosis of PTSD) but was unrelated to a fear of hostile military or terrorist activity.  The VA examiner observed that the Veteran's only stressor rising to the level that could support a diagnosis of PTSD was the murder of his brother, as the death was under violent circumstances and it was to someone close to him.  

Second, the Veteran said that his command warned about the potential for hostilities/attacks.  The Veteran indicated that there was no such attack or hostilities.  He was responsible for being a gunner on large ship guns and was scared because he was on the gun.  The examiner found that this stressor did not meet the criteria to support a diagnosis of PTSD.  According to the examiner, there was tension and concern about hostilities, and hostilities between China and Taiwan occurred.  But the Veteran did not see any hostilities between ships or between China or Taiwan (Formosa) or any attacks on his ship or others or see damage from any hostilities between China and Taiwan.  He reportedly trained as a gunner, that was tense and very difficult and, generally for the ship, some might feel some level of fear, but it did not meet the stressor criteria for a diagnosis of PTSD.

Third, the Veteran reported that a man jumped overboard, he saw him in the water with a life jacket on, and he was rescued unharmed.  The examiner found that this stressor did not meet the criteria to support a diagnosis of PTSD.  The examiner commented that hearing about an accidental shooting death of an unknown person, and not seeing the event or aftermath or the body did not rise to the level of criteria for a diagnosis of PTSD.

Fourth, the Veteran said that a Marine on board ship was "playing with a gun" and it went off, killing him.  The Veteran did not know the service member well, did not see the shot or death, and did not see the aftermath of the event or the body.  The examiner found that this stressor did not meet the criteria to support a diagnosis of PTSD.

Fifth, the Veteran also reported that he was on watch while in home port in California when he saw and reported a sailor's white hat in the water.  He was near the end of his watch and was relieved just after that, and left to go home on leave.  The Veteran later learned a sailor was found dead in the water.  He denied he knew the man well or that they were close, and denied he saw a body or a floating body (only saw a hat).  He did not see anyone fall or jump.  The examiner found that this stressor did not meet the criteria for a diagnosis of PTSD.

Sixth, the Veteran "like to got into it" (sic) in a bar in the Philippines.  A Filipino reportedly came into the bar and asked him to step outside to show him something.  He went, and his buddies followed after warning him not to go.  He said that the Filipino asked him to go around a corner where it was dark.  The Veteran feared he would be harmed and refused, and the man left.  The Veteran denied he was threatened and did not know what the man wanted to show him.  He denied there was a fight.  The examiner found that this stressor did not meet the criteria for a diagnosis of PTSD.

The examiner opined that 

1.  [the] Veteran does not have PTSD or related disorder under either DSM-IV/DSM-IV-TR OR DSM-5 standards or criteria.

2.  [The] Veteran's alcohol use disorder is not related to or caused by military service or is it the result of any attempt to cope with any event or experience in service or secondary to any service connected (or non service connected condition).

3.  [The] Veteran's alcohol induced mood disorder, in remission in treatment is less likely than not (less than 50-50 chance) related to or caused by military service [and] is less likely than not (less than 50-50 change) the result of any attempt to cope with any service connected condition (or non service connected condition) and is less likely than not (less than 50-50 chance) the result of any experience or event [in active service].

4.  [The] Veteran's history of diagnosis with depressive spectrum disorders at different times over the years (depressive disorder NOS, major depressive disorder, etc) (or any other DSM disorder) was and is/are/was/were, at all times, less likely than not (less than 50-50 change) to have been or at present related to or caused by military service...[The examiner noted that "depression is now considered resolved based on this examination and was not diagnosed at this time."]

5.  [The] Veteran's history of diagnosis with depressive spectrum disorders at different times over the years (depressive disorder NOS, major depressive disorder, etc)...is/are/were/was at all times, less likely than not (less than 50-50 chance) secondary to any service connected condition (or non service connected condition)...

6. [The] Veteran's history of diagnosis with depressive spectrum disorders at different times over the years...is/are/were/was at all times, less likely than not (less than 50-50 change) the result of any experience or event while in [active]service...

See 7/7/16 VBMS C&P Exam, pages 43-44.

The VA examiner reasoned that

1.  [the] Veteran did not experience [a] Criteria A trauma[tic] event in service...that would support a diagnosis of PTSD...[the examiner commented that] while distressing [the Veteran's described] events did not rise to [the] level required under either DSMIV/
DSM-IV-TR or DSM-5 to meet Criteria A and none could support a diagnosis of PTSD.

[The] Veteran's only Criteria A trauma is the murder of his brother many years post military and there is no evidence of post trauma symptoms related to this civilian trauma in interview history or provider documentation.

2.  There is reason to accept [the] Veteran's report of trauma[s] as reported at this time as they are consistent with his hearing testimony reports and written statements in [his electronic file] and it is likely there was some distress at the time and this is recognized by [the] examiner and his military service is honored and respected.  [The] Veteran as a layperson sees them as "trauma" in the lay sense.  However these events cannot support a diagnosis of PTSD and as noted do not meet the clinical definition for a trauma.

3.  [The] lack of PTSD diagnosis is consistent with provider documentation showing lack of report of trauma related to military and with lack of report (or denial) of symptoms consistent with a post-trauma disorder/PTSD for over 2 decades until 2006; [the examiner observed that] even after that date report of post trauma issues was intermittent or absent.

4.  [The] Veteran has a clear pattern of problems related to alcohol that have resulted in the inevitable interpersonal, social and functional issues and negative life consequences and resulting periods of depression about these.

5.  [The] Veteran has a clear pattern of alcohol induced depressive disorder and this often along with alcohol abuse disorder...explained his symptoms when presenting to mental health [clinicians] or reporting these to health providers.

6.  [The] Veteran's periods of serious problems with depression have often been attributed to acute life problems such as marital issues, divorce, family finances etc. (For example, his 1986 acute mood issues and marital distress, 2012 distress when his son was incarcerated and when he was divorced from [his] 2nd wife.)

7.  When [the] Veteran has reported trauma he has sometimes reported seeing dead bodies which based on later reports to providers [and in his written statements and hearing testimony and report today] did not happen.  This appears to be one of the reasons he was [diagnosed with] post trauma related anxiety disorder NOS with [a need to] rule out...PTSD.  His reports of being in a combat zone while not directly a trauma appear to have been accepted as consistent with combat trauma based on documentation of symptoms related to "combat zone" issues and eventual diagnosis with [an] anxiety disorder NOS (with PTSD symptoms) and later PTSD.  [The examiner commented that a treatment provider had less time to explore reports in as much depth as in a disability examination and, in fact, accepting a patient report at face value was essential to development of rapport and treatment progress.]

8.  [The] Veteran has only reported a list of clear post trauma type symptoms a very few times and has been more inconsistent, denied, was not reporting or reported minimal post trauma issues at many other mental health meetings [per his medical records].  Combined with lack of report of trauma or such issues until 2006, and his interview reports and evaluation based on all evidence at this evaluation of little evidence of any post trauma symptoms, this leaves open to question his reports of PTSD symptoms.

9.  There is evidence that the Veteran's alcohol use has been problematic ...chronically for many years including military [service] prior to his reported stressors.  His history, mood issues, impairment, interpersonal and social problems and emotional issues have a pattern very common in alcohol use disorder.

10.  [The Veteran's] more recent mood problems fitting depression (though now in remission with treatment with residuals attributable to alcohol use disorder at this time) and other times over the years have been consistent with chronic alcohol induced depressive disorder.  He appears to have met criteria for [a] depressive disorder unrelated to physiological effects of alcohol excessive use/recovery when he had more acute life problems (divorce, family issues, son incarcerated, financial issues and similar); history shows that while more intense these are more short lived; they are comorbid with alcohol use disorders and comorbid with/adding to his chronic alcohol induced depressive disorder at those times.

[11].  No history of Navy related trauma sufficient to meet Criteria A/ability to support PTSD diagnosis would best explain [the Veteran's] lack of report of such symptoms in the past and vague report of issues he attributed to these stressor events that did not appear to meet clinical significance.

[The examiner explained that] without a trauma then the symptom reports are unlikely to fit what is reported when someone both has a Criteria A trauma and symptoms of PTSD and also more likely to be somewhat vague/inconsistently reported.

[12].  [The] Veteran reported subclinical within normal and expected limits coping with all his health problems including reported vertigo, "ear pain", tinnit[us] and all other health problems including those claimed now or historically as service connected and including those not service connected.  This is consistent with review of notes over the years -- while he has reported "irritation" or frustration related to health intermittently none of these reports as documented based on all evidence rose to clinically significant levels.  When once diagnosed with "depression related to medical condition" when medically hospitalized [the examiner noted that] this was not specifically stated to be related to his service connected conditions.  The attending psychiatrist prior to discharge from [the] hospital changed [the diagnosis] to his prior diagnoses related to mental health and it was documented by the [physician] later that as [the Veteran's] then pneumonia/shortness of breath improved his mood improved.  In addition at times the Veteran, per the clinical documentation over many years has given several different reports both of when his depression symptoms started and why they started not all of which is reconcilable.  (Starting with situational factors in [the Veteran's] first marriage in reports, variously tinnitus, vertigo or ear pain in other reports, with stressful events in military [service] at other reports for example).  While there could be overlap the changes in report of origin time frame cannot be reconciled and when combined with other inconsistencies this leaves reports somewhat open to question.

[13]....There is no evidence [alcohol use disorder] is secondary to any condition or issue; it began early in service prior to any reported stressor, there is one documentation of [the] Veteran['s] report to a provider it was problematic in adolescent years pre military and changes in alcohol intake and abuse vary more with unusual life problems or for no apparent reason than any other condition including service connected or not service connected health issue or disorder.  There is in short no evidence of it being secondary to any other condition.

[14].  There is no evidence that the Veteran's alcohol issues are related to [his] attempt to cope with any event or stressor in military service (or his Criteria A trauma of his brother's murder post-military service).  As noted, he reported a pattern indicative of a problem prior to any reported stressor in military [service] and there is one report he told a provider his problems with alcohol began pre-military.

[15].  There is no evidence of a depressive disorder or any mental health disorder in military service.

[16].  There is no evidence of depression until after military service and by [the Veteran's] own report he attributed his emotional reactions and increasing alcohol use earlier after military [service] to his first wife cheating on him over the years.  There is no evidence this led to a depressive disorder in the first year [after discharge from active service].

Id. at 44-49.

The psychologist-examiner carefully and thoughtfully explained why her diagnostic opinion differed from diagnoses rendered by other clinicians who treated the Veteran.  She stated that

[t]his examiner took over two hours to interview [the Veteran] and many hours of ....very complete detailed file review [of his VA medical records and claims file] and this is much more time than is given to [the] average mental health provider who often [has] 20-30 minutes sometimes as much as hour to complete treatment and no provider will completely re diagnose a patient unless some significant time has passed between appointments.  In addition a busy provider does not have the time to do such a complete file review of all treatment notes especially when [they go] back many years and such a review would focus on treatment needs at the time.  This examiner also had access to many other records, [including the Veteran's statements, hearing testimony, service records, and earlier VA treatment records].  The duty of a treatment provider is to accept reports of a patient at face value, build rapport and treat reported symptoms.  To do otherwise would not be fulfilling treatment duties.  A disability examiner role...is to take all available evidence, review[it] carefully, and do [a] very complete disability psychiatric diagnostic interview in depth and to impartially weigh all the evaluation evidence and be an impartial [professional] judge of the clinical status of the examinee.  This difference in roles, more complete information review/availability, and a disability focus to interview best explains differences in diagnoses in this evaluation and that of more recent examiners and where different with historical providers.  Different diagnoses of different providers over time likely...best explain[s] the sometimes varying (sometimes inconsistent) reports by the Veteran over the years.

Id. at 49-50.

The VA examiner reiterated that the Veteran's military service was "honored", that the stressful events he experienced were "respected and recognized", and that her report, in no way implied or indicated that they did not occur.  Id. at 50.  However, the psychologist opined that "none are sufficient to meet Criteria A for PTSD.  None of these events in Navy service can support a diagnosis of PTSD.  Further, there is no evidence of depression related to [the Veteran's] military service or any event or stressor in service."  Id.



Analysis

Given that there is no competent evidence that the claimed psychiatric disorders are related to a disease or injury in active service, the Veteran's claim must be denied.

Again, there is no competent medical evidence of record to support the Veteran's claim.  While earlier evidence suggested that the Veteran had current PTSD, the 2016 VA opinion is more probative because the psychologist-examiner had the opportunity to review the entire record, including all of the extensive records.  The examiner's opinion was more informed and she also provided more exhaustive reasoning for her conclusions.  The examiner provided a clear rationale to support her findings.  See Nieves-Rodriquez, 22 Vet. App. at 304.  

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. at 303.  The VA opinion clearly supports a finding that the earlier reports of PTSD were incorrect.  As to the Veteran's history of diagnosis of depressive spectrum disorders, the examiner stated that "depression is now considered resolved based on this examination and was not diagnosed at this time."

The July 2016 VA examiner did not find that the Veteran had PTSD.  In the absence of a current disability, there can be no successful claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.

With respect to the claim regarding depression, service treatment records do not reflect depression or treatment for another psychiatric disorder.  In fact, the first report of depression is from 1986, 26 years after the Veteran's discharge from active service.  An extended period of time after service without any manifestations of the claimed condition tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More significantly, the VA examiner opined that the Veteran's history of diagnosis of depressive spectrum disorders over the years (depressive disorder NOS, major depressive disorder, etc) was less likely as not to have been related to, or caused by, his active military service.  The examiner concluded that the Veteran had a "clear pattern of alcohol induced depressive disorder" that was not related to his military service and there was no evidence of depression due military service or a service-connected disability.  

After reviewing the relevant medical and lay evidence, the Board finds that the evidence weighs against a finding of a psychiatric disorder, including depression, that had its onset during active service.  The July 2016 VA examiner described current no depressive disorder, other than alcohol use disorder, that was not due to active service or secondary to a service-connected disability.  See e.g., Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (holding that service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability).

In light of the foregoing, the Board finds that the relevant evidence of record weighs against a finding that the Veteran currently has a diagnosed psychiatric disorder related to active service.  Indeed, a competent VA examiner reviewed the relevant records and determined that the only diagnosed psychiatric disorder was alcohol use disorder. 

Specifically, regarding lay evidence, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77.

In this case, a diagnosis of a psychiatric disorder is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of psychiatric disorders is not readily recognizable by a layman, such as varicose veins or acne.  The Board finds that the Veteran is competent and credible to describe a feeling, such as nervousness, anxiety, frustration, or sadness.  However, the Board finds that the Veteran is not competent to state whether he has a psychiatric disability that occurred in service because this matter is beyond his competence.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.  Without the proper training/skills, the Board finds that the Veteran is not competent to report whether an in-service event caused a current psychiatric disorder.  To the extent that the evidence can be construed as establishing a psychiatric disorder at some earlier point during the claims period, the weight of the evidence is nevertheless against a nexus to service, for the reasons set forth above.  

In sum, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, including PTSD and depression.  Reasonable doubt does not arise, and the claim is denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Contentions

The Veteran contends the has difficulty understanding conversational speech, particularly in a noisy environment, due to his service-connected bilateral hearing loss.  See April 2017 Board hearing transcript at page 26.  He received hearing aids to help with his hearing loss.  

Thus, the Veteran maintains that a higher rating is warranted for his bilateral hearing loss disability.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the rating period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to a staged rating for his disability where indicated by the evidence.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Veteran's statements describing the symptoms of his service-connected bilateral hearing loss are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (a)(2).

Rating Criteria

The schedular criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85 -4.87.  "Unusual patterns of hearing impairment" may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The hearing examinations noted above show that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100.

Facts

In June 2011, the Veteran underwent VA audiologic examination.  Pure tone thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
25
50
26.5
LEFT
20
20
35
55
32.5

The Veteran's speech recognition score on the Maryland CNC Word List was 90 percent in the right and left ears.  This equates to a Level II hearing loss in the right ear and Level II hearing loss in the left, commensurate with the currently assigned noncompensable disability rating prior to June 28, 2016.  38 C.F.R. §§ 4.85, 4.86(a).

The examiner noted that the Veteran's hearing loss had no significant effects on his occupation and usual daily activities.

An August 2011 VA outpatient audiology progress note reflects the Veteran's report of difficulty hearing and understanding conversation in both ears (9/29/11 VBMS Medical Treatment Record Government Facility, page 9).  Hearing aid options were discussed.

On June 28, 2016, the Veteran underwent VA audiologic examination.  Pure tone thresholds in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
60
75
53
LEFT
45
55
80
70
63

The Veteran's speech recognition score on the Maryland CNC Word List was 90 percent in the right ear and 44 percent in the left ear.  This equates to a Level II hearing loss in the right ear and Level VIII hearing loss in the left, commensurate with the currently assigned 10 disability rating since June 28, 2016.  38 C.F.R. §§ 4.85, 4.86(a).

Analysis

The results of the audiometric testing described above when applied to the tables in 38 C.F.R. § 4.85 show that the Veteran has had no worse than Level II hearing loss in the left ear and Level II hearing in the right ear prior to June 28, 2016, and no worse than Level VIII in the left ear and Level II in the right ear since June 28, 2016.  There is no evidence of record that describes audiometric testing that would warrant a compensable rating for bilateral hearing loss prior to June 28, 2016 and a rating higher than 10 percent thereafter.

Thus, the weight of the probative medical and lay evidence is against a finding that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for a compensable rating prior to June 28, 2016 and a rating higher than 10 percent thereafter. 

The evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) rating for the service-connected bilateral hearing loss prior to June 28, 2016, and a rating higher than 10 percent thereafter.  38 U.S.C.A. § 5107 (b).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including depression and PTSD, is denied.

Entitlement to a compensable rating prior to June 28, 2016, and a rating higher than 10 percent thereafter, for bilateral hearing loss, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


